Title: From Abigail Smith Adams to Harriet Welsh, 24 October 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					24 october 1816
				
				I have not had any opportunity of returning the Letter and paper you Sent me on Saturday. mr C. did not call here on Sunday, but went on to Hingham. he did not return on Sunday Evening with Susan as I expected, nor Stop here on Monday, all of which I dissaprove—the poor Mans mind is much perplexd. we had a conversation, which gave rise to a Letter of a Friendly Nature, and a most tender and affectionate replie from him. he is I beleive in determined to do something beside Walk the deck of a Ship, in harbour—a Life to him of inaction, most repugnant to his feelings—which are too accute for his happiness. he says he cannot read, he cannot study—his mind is not at ease—his wishes cannot in prudence be complied with—and he must do Something—what a pity that fortune does not follow the Brave, and favour the virtuous—yet may be, they owe their very virtues to her frowns—I congratulate you upon the return of your Brother John, who I hope you have seen e’er this—my Love to him, and H Birdman for his wife if he can get her—I think our Friends fortunate in going when they did. they would have been worse off if they had remaind longer. I hope Caroline will not make herself sick by her exertions—she had but little Strength to aid her. I did not get the Starch—I thank you for the  diaper thread needle and &c which you have Sent—the Quinces shall be sent by mr A when he goes. is there any vessel now up for London or Liverpool? I shall have Letters ready. mr Saunders I see has arrived at Hayti with his professors—what will be the sequel of this buisness time must develope—I will not close this Letter untill the Morning when may hop I shall have more last words—mr A has calld I can say no more than that I will write on Saturdayyours
				
					A
				
				
					by joy a fine morning
				
			